Citation Nr: 1033741	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-31 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a disorder manifested by 
numbness, toes, left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from April 1956 to April 1958.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2004 that 
denied the claim of entitlement to service connection for a 
disorder manifested by numbness, toes, left foot, and a rating 
decision issued in April 2005 by the Boise, Idaho, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
determined that new and material evidence had not been submitted 
to reopen the claim.
 
On January 8, 2004, the RO issued a notice which advised the 
Veteran of a December 2003 rating decision to deny the claim for 
service connection for numbness, toes, left foot.  The notice 
advised the Veteran that, although VA was denying his claim, he 
could still submit pertinent evidence, until July 2004.  

By regulation, when new evidence is received about a claim prior 
to the expiration of the appeal period, that evidence must be 
considered to have been filed in connection with the earlier 
claim.  38 C.F.R. § 3.156(b) (2009); Jennings v. Mansfield, 509 
F.3d 1362, 1368 (Fed. Cir. 2007).  The statutory scheme which 
defines the appellate period allows a Veteran to disagree with a 
rating decision within one year "from the date of mailing of 
notice of initial review."  38 U.S.C.A. § 7105(b) (2009).  

In December 2004, the Veteran advised the RO that there was 
additional evidence regarding his claim for service connection 
for a disorder manifested by numbness, toes, left foot.  This 
communication referenced the RO's advice that the Veteran could 
submit additional evidence, and indicated the Veteran's belief 
that additional evidence would change the outcome of his claim.  
Liberally construed, this communication constituted a notice of 
disagreement (NOD) with the January 8, 2004 notice.  

Although the RO determined, in its April 2005 rating decision, 
that finality had attached to the rating decision addressed in 
the January 2004 notice before the Veteran submitted the December 
2004 communication, the Board does not agree, since less than one 
year had elapsed after the date the notice was issued to the 
Veteran.  Whether or not finality applies is a jurisdictional 
question for the Board; the Board is not bound by the RO's 
determination.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  The Board finds that the issue for appellate review is 
most accurately stated as indicated on the title page of this 
REMAND.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has stated that he has experienced numbness of the 
toes, left foot, chronically since service, although the episodes 
of numbness were intermittent over the years.  The Veteran's wife 
has submitted a statement indicating that her husband complained 
of this sensation several times over the years after he separated 
from service.  Medical opinion is required to determine the 
likelihood that the Veteran's symptoms currently, and the 
disorder underlying those symptoms, are related to his symptoms 
in service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request all of the 
Veteran's VA clinical records from December 2006 
to the present should be obtained, and all VA 
neurology treatment records from October 2005 to 
the present should also be obtained.

2.  The Veteran should be afforded another 
opportunity to submit or identify any private 
clinical records or alternative clinical records 
which would show treatment of or complaints of 
the disorder for which service connection is 
sought.  

3.  After the aforementioned development has 
been completed and all records, and/or 
negative response(s), associated with the 
claims folder, the Veteran should be afforded 
appropriate VA examination(s).  The claims file 
must be provided to each examiner.  The 
examiner(s) should review service treatment 
records, including a December 1956 notation that 
the Veteran was being examined for a "palmar 
(sic) wart" and the April 1958 separation 
examination, and the Veteran's diary notation.  
The examiner should also review the available 
relevant post-service clinical records and the 
Veteran's contentions as to chronicity and 
continuity of symptoms.  The examiner(s) should 
conduct any necessary diagnostic and laboratory 
examinations.  After examining the Veteran, each 
examiner should answer the following questions:

What diagnosis should be assigned for a medical 
disorder manifested by complaints of numbness and 
sensitivity or pain at the three left middle 
toes?

The examiner should then specifically opine, as 
to the following, providing a clear and complete 
rationale for the provided opinion:

Is it is at least as likely as not (a 50% or 
higher degree of probability) that a current 
complaint related to the left foot, especially 
the middle toes, 
(i) had its onset during the Veteran's military 
service; or, 
(ii) was caused, or aggravated, by the Veteran's 
military service or any incident thereof, or has 
been chronic and continuous since the Veteran's 
service discharge?   

In providing the requested opinion, the examiner 
should specifically discuss the Veteran's account 
of the chronicity of his symptoms since his 
service discharge.  

If the examiner is unable to reach an opinion 
because there are insufficient facts or data 
within the claims file, the examiner should 
identify the relevant testing or other 
information needed to provide the requested 
opinion.  Thereafter, necessary development 
should be completed.

4.  The RO/AMC should thereafter review the 
additional evidence that has been obtained and 
determine whether service connection for the 
claimed disorder may now be granted.  If the 
benefit sought on appeal remains denied, the 
Veteran, and his representative, should be 
furnished a supplemental statement of the case 
and given the opportunity to respond thereto.

Thereafter, this appeal should be returned to this Board for 
further appellate review, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


